 
Exhibit 10-k
 
 
 
 
 
 
 
 
SALARY AND
INCENTIVE AWARD DEFERRAL PLAN
 
 
 
 
 
 
 
 
 
Effective: January 1, 1984
Revision Effective: December 31, 2004







 
 

--------------------------------------------------------------------------------

 



 
AT&T INC.
 
SALARY AND INCENTIVE AWARD DEFERRAL PLAN
 
As amended through December 31, 2004
 
Article 1 - Statement of Purpose
 
The purpose of the Salary and Incentive Award Deferral Plan ("Plan") is to
provide a select group of management employees consisting of Eligible Employees
of AT&T Inc. ("AT&T" or the "Company") and its Subsidiaries with a means for
deferring the receipt of income.
 
Article 2 - Definitions
 
For the purposes of this Plan, the following words and phrases shall have the
meanings indicated, unless the context indicates otherwise:
 
  Base Compensation. The following types of cash-based compensation, in each
case as determined by AT&T, paid by an Employer (but not including payments made
by a non-Employer, such as state disability payments), before reduction due to
any contribution pursuant to this Plan or reduction pursuant to any deferral
plan of an Employer, including but not limited to a plan that includes a
qualified cash or deferral arrangement under Section 401(k) of the Internal
Revenue Code, as amended ("Code"):
 

 
(a) annual base salary.

 
Payments by an Employer under a Disability plan made in lieu of any compensation
described in (a) above, shall be deemed to be a part of the compensation it
replaces for purposes of this definition. Base Compensation does not include the
TEAM Award (the annual award determined to be the "Team Award" by AT&T together
with the individual award determined by AT&T to be the Individual Discretionary
Award made in connection therewith) or comparable awards, if any, determined by
AT&T to be used in lieu of these awards, commissions or zone allowances or any
other geographical differential and shall not include payments made in lieu of
unused vacation or other paid days off, and such payments shall not be
contributed to this Plan.
 

 
Business Day. Any day during regular business hours that AT&T is open for
business.

 

 
Chairman. The Chairman of the Board of Directors of AT&T Inc.

 

 
Committee. The Human Resources Committee of the Board of Directors of AT&T Inc.

 
  Declared Rate. The interest rate for each calendar year as determined by the
Senior Executive Vice President-Human Resources, with the concurrence of the
Senior Executive Vice President, Chief Financial Officer and Treasurer and
announced on or before January 1 of the applicable calendar year. However, in no
event will the Declared Rate for any calendar be less than the Moody's Corporate
Bond Yield Average-Monthly Average Corporates as published by Moody's Investor's
Service, Inc. (or any successor thereto) for the month of September before the
calendar year in question, or, if such yield is no longer published, a
substantially similar average selected by the Senior Executive Vice
President-Human Resources or his or her successor.
 
  Disability. Absence of an Employee from work with an Employer under the
relevant Employer’s disability plan.
 
  Eligible Employee.Eligible Employee. An Employee who:
(a) is a full time, salaried Employee of AT&T or an Employer in which AT&T has a
direct or indirect 100% ownership interest and who is on active duty, Disability
(but only while such Employee is deemed by the Employer to be an Employee of
such Employer) or Leave of Absence;
 
(b) is, as determined by AT&T, a member of Employer's "select group of
management or highly compensated employees" within the meaning of the Employment
Retirement Income Security Act of 1974, as amended, and regulations thereunder
("ERISA"); and
 
(c) is (i) an Officer or (ii) a non-Officer Employee who has been approved by
AT&T to be eligible to participate in this Plan.
 
Notwithstanding the foregoing, AT&T may, from time to time, exclude any Employee
or group of Employees from being deemed an "Eligible Employee" under this Plan.
 
In the event a court or other governmental authority determines that an
individual was improperly excluded from the class of persons who would be
considered Eligible Employees during a particular time for any reason, that
individual shall not be an Eligible Employee for purposes of the Plan for the
period of time prior to such determination.
 
  Employee. Any person employed by an Employer, excluding persons hired for a
fixed maximum term and excluding persons who are neither citizens nor permanent
residents of the United States, all as determined by AT&T. For purposes of this
Plan, a person on Leave of Absence who otherwise would be an Employee shall be
deemed to be an Employee.
 
  Employer. AT&T Inc. or any of its Subsidiaries.
 
  Executive Officer. A person identified as an "executive officer" of AT&T in
the then most recent AT&T Form 10-K containing such information that was filed
with the United States Securities and Exchange Commission or who subsequent to
such filing was notified by AT&T's General Counsel to be an executive officer of
AT&T.
 
  Grandfathered Senior Manager. An individual who, as of January 31, 2003, is
not an Officer but is a Participant in the Plan.
 
  Incentive Award. A cash award paid by an Employer (and not by a non-Employer,
such as state disability payments) as either a short term or long term award
under the Short Term Incentive Plan, the 1996 Stock and Incentive Plan, or the
2001 Incentive Plan; or paid by an Employer as the Key Executive Officer Short
Term Award paid under the 1996 Stock and Incentive Plan or the 2001 Incentive
Plan; or any other award that the Committee designates as a short term or long
term incentive award specifically for purposes of this Plan (regardless of the
purpose of the award) including an award which would otherwise be paid in stock,
other than stock of AT&T.
 
  Leave of Absence. Where a person is absent from employment with an Employer on
a formally granted leave of absence (i.e., the absence is with formal permission
in order to prevent a break in the continuity of term of employment, which
permission is granted (and not revoked) in conformity with the rules of the
Employer which employs the individual, as adopted from time to time). For
purposes of this Plan, a Leave of Absence shall be deemed to also include a
transfer by an Employer of a person to, and continuous employment by, an entity
for a rotational work assignment. In the event a transfer to such an entity
lasts more than 5 years or the rotational work assignment status is canceled by
AT&T, it shall be deemed a Termination of Employment with the Employer at that
time for purposes of this Plan. To be a rotational work assignment, the Employer
must have indicated in writing to the person that the person was to be rehired
by the Employer on termination of the rotational work assignment.
 
  Officer. An individual who is designated as an officer level employee for
compensation purposes on the records of AT&T.
 
  Participant. An Eligible Employee or former Eligible Employee who participates
in this Plan.
 
  Pre-Tax Account. The account maintained on a pre-tax basis on the books of
account of AT&T for each Participant.
 
 
 

--------------------------------------------------------------------------------

 
 
Retirement or Retire. . "Retirement" or “Retire” shall mean the termination of
an Eligible Employee's employment with AT&T or any of its subsidiaries, for
reasons other than death, on or after the earlier of the following dates: (1)
solely with respect to Officers and Grandfathered Senior Managers, the date the
Officer or Grandfathered Senior Manager has attained age 55, and, for an Officer
who became a participant on or after January 1, 2002, has five (5) years of
service, or (2) the date the Eligible Employee has attained one of the following
combinations of age and service at termination of employment on or after April
1, 1997, except as otherwise indicated below:
 
Net Credited Service
Age

10 years or more
65 or older

20 years or more
55 or older

25 years or more
50 or older

30 years or more
Any age

 
 
With respect to an Eligible Employee who is granted an EMP Service Pension under
and pursuant to the provisions of the AT&T Pension Benefit Plan - Nonbargained
Program ("SBCPBP") upon termination of Employment, the term "Retirement" shall
include such Eligible Employee's termination of employment.
 
  Senior Manager. An individual who is designated as a Senior Manager or a
Grandfathered Senior Manager for compensation purposes on the records of AT&T.
 
  Subsidiary. Any corporation, partnership, venture or other entity in which
AT&T holds, directly or indirectly, a 50% or greater ownership interest. AT&T
may, at its sole discretion, designate any other corporation, partnership,
venture or other entity a Subsidiary for the purpose of participating in this
Plan.
 3
  Termination of Employment. References herein to “Termination of Employment,”
"Terminate Employment" or a similar reference, shall mean the event where the
Employee ceases to be an Employee of any Employer, including but not limited to
where the employing company ceases to be an Employer.
 
  Termination Under EPR. In determining whether an Eligible Employee’s
termination of employment under the Enhanced Pension and Retirement Program
(“EPR”) is a Retirement for purposes of this Plan, five years shall be added to
each of age and net credited service (“NCS”). If with such additional age and
years of service, (1) an Eligible Employee upon such termination of employment
under EPR is Retirement Eligible according to the AT&T Supplemental Retirement
Income Plan (“SRIP”) or (2) the Eligible Employee upon such termination of
employment under EPR has attained one of the following combinations of age and
service,
 
 
 
Actual NCS + 5 Years
Actual Age + 5 Years

10 years or more
65 or older

20 years or more
55 or older

25 years or more
50 or older

30 years or more
Any age

 
then such termination of employment shall be a Retirement for all purposes under
this Plan and the Eligible Employee shall be entitled to the treatment under
this Plan afforded in the case of a termination of employment which is a
Retirement.
 
Article 3 - Administration of the Plan
 
The Committee shall be the administrator of the Plan and will administer the
Plan, interpret, construe and apply its provisions and determine entitlement to
benefits, all in its discretion. The Committee may further establish, adopt or
revise such rules and regulations as it may deem necessary or advisable for the
administration of the Plan. References to determinations or other actions by
AT&T, herein, shall mean actions authorized by the Committee, the Chairman, the
Senior Executive Vice President of AT&T in charge of Human Resources, or their
respective successors or duly authorized delegates, in each case in the
discretion of such person; except that with respect to Executive Officers, only
the Committee may take such action. All decisions by AT&T shall be final and
binding.
 
Article 4 - Contributions
 
Notwithstanding anything in this Plan to the contrary, there shall be no
Employee Contributions or contributions of deferred amounts related to Incentive
Awards which would otherwise have been distributed in shares of stock other than
shares of common stock of AT&T to the Plan after December 31, 2004.
 
4.1
Election to Make Contributions.

(a)           An Eligible Employee may elect to participate in the Plan through
payroll deductions contributed to the Plan as follows (such contributions to the
Plan are "Employee Contributions"):
 
 1.
An Eligible Employee who is an Officer or a Grandfathered Senior Manager may
elect to contribute up to 50% (in whole percentage increments) of his or her
monthly Base Compensation, as the same may change from time to time; provided,
however, any Base Compensation deferral hereunder is conditioned upon a 30% Base
Compensation deferral election being in effect in the Stock Savings Plan.



2.
An Eligible Employee who is an Officer or a Senior Manager may elect to
contribute up to 100% (in whole percentage increments or a specified dollar
amount) of an Incentive Award.

 
(b)          An Eligible Employee may only make an election, change an election,
or terminate an election to make Employee Contributions as follows:
 
1.
An Employee who is an Eligible Employee as of September 30 may make an election
on or prior to the last Business Day of the immediately following November with
respect to the contribution of Base Compensation, if authorized hereunder,
and/or Incentive Awards paid on or after the immediately following January 1.

 
2.
An Employee who was not an Eligible Employee as of September 30 but who is an
Eligible Employee the immediately following March 31 may make an election on or
prior to the last Business Day of the immediately following May with respect to
the contribution of Base Compensation, if authorized hereunder, and/or Incentive
Awards paid on or after the immediately following July 1.

 
AT&T may refuse or terminate any election to make Employee Contributions at any
time.
 
In the event the Participant takes a hardship withdrawal from a benefit plan
qualified under the Code and sponsored by AT&T or an Employer, any election to
make Employee Contributions by such Participant shall be immediately cancelled,
and the Participant shall not be permitted to make a new election with respect
to Employee Contributions that would be contributed during the then current and
immediately following calendar year.
 
4.2
Contributions To Pre-Tax Account; Interest/Dividends.

 
(a) Employee Contributions shall be made solely pursuant to a proper election
and only during the Employee's lifetime and while the Employee remains an
Eligible Employee (if the Employee ceases to be an Eligible Employee, his or her
election to make Employee Contributions shall be cancelled); provided, however,
Termination of Employment of an Eligible Employee shall not constitute loss of
eligibility solely with respect to contribution of Base Compensation (if
otherwise permitted hereunder) that is earned prior to termination but paid
within 60 days thereafter or with respect to an Incentive Award paid after
Retirement (and such person shall be deemed an Eligible Employee for such
contributions).
 
(b) Employee Contributions shall be credited to the Participant’s Pre-Tax
Account in accordance with the provisions of Section 4.2(e) and such
contributions and earnings thereon shall bear interest beginning the first day
of the month at the applicable Declared Rate on the balance from month-to-month
in such account. The interest will be credited monthly to the account at
one-twelfth of the annual Declared Rate for that calendar year compounded
quarterly.
 
                       (c) In addition, if the Participant's account under the
Bell System Senior Management Incentive Award Deferral Plan ("Predecessor Plan")
was transferred to this Plan as of January 1, 1984, the effective date of this
Plan, then the Participant's Pre-Tax Account under this Plan shall be credited
as of such date with the amount credited to the Participant's account under the
Predecessor Plan as of December 31, 1983, and such amount shall bear interest in
accordance with the terms of this Plan.
 
(d) Deferred amounts related to Incentive Awards which would otherwise have been
distributed in shares of stock other than shares of common stock of AT&T shall
be credited to the Participant's Pre-Tax Account as deferred shares. The
Participant's Pre-Tax Account shall also be credited on each dividend payment
date with an amount equivalent to the dividend payable on the number of such
shares equal to the number of deferred shares in the Participant's Pre-Tax
Account on the record date for such dividend. Such amount shall then be
converted to a number of additional deferred shares determined by dividing such
amount by the closing price of such shares on the New York Stock Exchange on
such date, or if not listed on such exchange, then on the principal market for
such shares. If not traded on such exchange on such date, then the closing price
on the next preceding day the stock was so traded shall be utilized.
 
In the event of a merger, reorganization, consolidation, recapitalization,
separation, liquidation, stock dividend, stock split, share combination, or
stock dividend, stock split or other change in the corporate structure of the
issuer of stock described in the preceding paragraph, affecting such stock, the
Committee shall make an adjustment to the number and class of shares of deferred
stock, in its discretion, to avoid any dilution or enlargement of rights.
 
(e) A contribution to the Plan shall be made when the compensation – from which
the contribution is to be deducted – is paid using the “check date” shown on the
related pay record (sometimes referred to as the “paycheck stub”) as the
contribution date (if no “check date” is shown, then the date of the pay
record). When there is an underpayment or delayed payment of gross compensation
for any reason, the related contribution shall be determined and made when the
underpayment or delayed payment is paid, again using the date of the pay record.
When there is an overpayment of gross compensation, the amount of the
overpayment will not be considered in determining the contribution amount.
 
Article 5 - Distributions
 
5.1
Distributions From Pre-Tax Account.

(a) Retirement. Beginning March 10 (or such other date as determined by AT&T) of
the first (1st) calendar year following the calendar year of the Retirement of a
Participant and on March 10 (or such other date as determined by AT&T) of each
of the successive 14 calendar years, AT&T shall distribute to the Participant
that portion of the Participant's Pre-Tax Account that is equal to the total
dollar amount of the Participant's Pre-Tax Account (and/or number of deferred
shares then held in the Participant's Pre-Tax Account) divided by the number of
remaining installments. Notwithstanding the foregoing, if the Participant
Retires prior to 2001, then any undistributed portion of the Participant's
Pre-Tax Account will be distributed in a lump sum on March 10 of the fifteenth
(15th) calendar year following the calendar year of the Retirement of the
Participant.
 
(b) Non-Retirement Termination of Employment. Beginning March 10 (or such other
date as determined by AT&T) of the calendar year following the calendar year of
Termination of Employment which is not a Retirement and on March 10 (or such
other date as determined by AT&T) of each of the successive 2 calendar years,
AT&T shall distribute that portion of the Participant's Pre-Tax Account that is
equal to the total dollar amount of the Participant's Pre-Tax Account (and/or
number of deferred shares held in the Participant's Pre-Tax Account) divided by
the number of remaining installments.
 
(c) Death. Notwithstanding (a) or (b) above to the contrary, in the event of the
death of a Participant, any amounts remaining in the Participant's Pre-Tax
Account (and/or number of deferred shares then held in the Participant's Pre-Tax
Account) shall be promptly distributed to the Participant’s beneficiary
designated in accordance with the AT&T Rules for Employee Beneficiary
Designations, as the same may be amended from time to time ("Rules"). If no
designation has been made or if all designated beneficiaries predecease the
Participant, the Participant's Pre-Tax Account shall be distributed according to
the Rules.
 
Notwithstanding any other provision of this Plan, if a surviving beneficiary of
a Plan participant disclaims in whole or in part, that beneficiary's interest or
share in the distribution of the Plan participant's Plan proceeds, and such
disclaimer satisfies the requirements of Section 2518(b) of the Internal Revenue
Code (or any successor provision) and any applicable state law, such disclaimer
shall not constitute an assignment, transfer or alienation by any method of such
interest or share or proceeds and the portion of such proceeds subject to such
disclaimer shall be distributed as if that beneficiary had predeceased the Plan
participant.
 
(d) Discharge for Cause/Non Competition. Notwithstanding any other provision of
this Plan to the contrary, all amounts (including deferred shares) then credited
to the Participant's Pre-Tax Account shall be paid immediately in a single
payment if a Participant is discharged for cause by his or her Employer, or if a
Participant otherwise ceases to be employed by his or her Employer and engages
in competition with AT&T or any direct or indirect Subsidiary thereof or with
any business with which a Subsidiary of AT&T or an affiliated company has a
substantial interest (collectively referred to herein as an "Employer
Business"), or becomes employed by a governmental agency having jurisdiction
over the activities of AT&T or any of its Subsidiaries. For purposes hereof,
engaging in competition with any Employer business shall mean engaging by the
Participant in any business or activity in the same geographical market where
the same or substantially similar business or activity is being carried on as an
Employer business. Such term shall not include owning a nonsubstantial publicly
traded interest as a shareholder in a business that competes with an Employer
business. However, engaging in competition with an Employer business shall
include representing or providing consulting services to, or being an employee
of, any person or entity that is engaged in competition with any Employer
business or that takes a position adverse to any Employer business in a
judicial, regulatory, legislative or administrative proceeding. Further,
engaging in competition with an Employer business would result if the
Participant either engages directly in competitive activity or in any capacity
in any location becomes employed by, associated with, or renders service to any
company, or parent or affiliate thereof, or any subsidiary of any of them, if
any of them is engaged in competition with an Employer business, regardless of
the position or duties the Participant takes and regardless of whether or not
the employing company, or the company that the Participant becomes associated
with or renders service to, is itself engaged in direct competition with an
Employer business.
 
(e) Deferred amounts held pending distribution shall continue to be credited
with interest or additional deferred shares, as applicable, determined in
accordance with Section 4.2(b) or 4.2 (d), as applicable.
 
(f) The obligation to make distribution of deferred amounts credited to a
Participant's Pre-Tax Account during any calendar year, plus the additional
amounts credited on such deferred amounts pursuant to Section 4.2(b) or 4.2(d),
as applicable, shall be borne by AT&T or the applicable Employer which otherwise
would have paid the related award currently. However, the obligation to make
distributions with respect to deferred amounts which are related to amounts
credited to a Participant's Pre-Tax Account as of the effective date of the Plan
pursuant to Section 4.2(c), and with respect to which no AT&T company would
otherwise have paid the related award currently, shall be borne by the Employer
which employed the Participant on the effective date of the Plan.
 
(g) For the purpose of this Plan, a beneficiary designation like that described
in Section 5.1(c) that was made under the comparable provisions of the
Predecessor Plan shall be considered as a beneficiary designation made under
Section 5.1(c).
 
(h) Notwithstanding the other provisions of this Section 5.1 to the contrary,
but subject to the provisions of Section 5.2(b), a Participant who was a
Participant on, and made contributions to the Plan prior to, September 1, 2000,
may request that receipt of the cash portion of Participant's Pre-Tax Account be
deferred to Participant's death, or to be received earlier if
accelerated in accordance with the provisions of 5.2(a). Approval of such
request shall be in AT&T's sole discretion.
 
5.2
Accelerated Distribution.

(a) On or before the last Business Day of a calendar year, a Participant may
elect to receive a distribution of all or a portion of the Participant's Pre-Tax
Account. Such distribution shall be made March 10 (or such other date as
determined by AT&T) of the immediately following calendar year. This
distribution shall be in addition to the portion of the Pre-Tax Account to be
distributed at the same time under Section 5.1, which distribution shall be
calculated without regard to an election under this section. No distribution
under this Section 5.2(a) shall be made of amounts contributed to or earned
under this Plan in the same calendar year as the distribution.
 
(b) In the event the Participant Terminates Employment for reasons other than
Retirement, AT&T may, at its sole discretion, accelerate the distribution of all
or a portion of a Participant's Pre-Tax Account to the date of AT&T's choosing,
without notice to, or the consent of, the Participant.
 
5.3
Small Distribution.

Notwithstanding any election made by the Participant, after the Termination of
Employment of the Participant for any reason, if at the time the total value of
the Participant's Pre-Tax Account is less than $10,000, AT&T may, in its
discretion, distribute all of such account in the form of a lump sum
distribution.
 
5.4
Determination by Internal Revenue Service.

In the event that a final determination shall be made by the Internal Revenue
Service or any court of competent jurisdiction that a Participant has recognized
gross income for Federal income tax purposes in excess of the portion of
Participant's Pre-Tax Account actually distributed by AT&T, AT&T shall promptly
distribute to the Participant that portion of Participant's Pre-Tax Account to
which such additional gross income is attributable.
 
5.5
Emergency Distribution.

 
In the event that AT&T, upon written petition of the Participant, determines in
its sole discretion that the Participant has suffered an unforeseeable financial
emergency, AT&T shall distribute to the Participant, as soon as practicable
following such determination, that portion of Participant's Pre-Tax Account
determined by AT&T in its sole discretion to meet the emergency (the "Emergency
Distribution. For purposes of this Plan, an unforeseeable financial emergency is
an unexpected need for cash arising from an illness, casualty loss, sudden
financial reversal, or other such unforeseeable occurrence. Cash needs arising
from foreseeable events such as the purchase of a house or education expenses
for children shall not be considered to be the result of an unforeseeable
financial emergency. Upon such distribution, any election to make Employee
Contributions by such Participant shall be immediately cancelled, and the
Participant shall not be permitted to make a new election with respect to
Employee Contributions that would be contributed during the then current and
immediately following calendar year.
 
5.6
Ineligible Participant.

Notwithstanding any other provisions of this Plan to the contrary, if AT&T
receives an opinion from counsel selected by AT&T, or a final determination is
made by a Federal, state or
local government or agency, acting within its scope of authority, to the effect
that an individual is not, or was not at the time of his or her making Employee
Contributions to this Plan, to be a member of Employer's "select group of
management or highly compensated employees" within the meaning of ERISA, then
such person will not be eligible to participate in this Plan and shall receive
an immediate lump sum distribution of the Participant's Pre-Tax Account. Upon
such payment no other distribution shall thereafter be payable under this Plan
either to the individual or any beneficiary of the individual, except as
provided under Section 8.1 Additional Benefit.
 
Article 6 - Transition Provisions
 
The transition rules of this Article 6 shall supercede all other terms of this
Plan.
 
6.1
Effective Dates.

Except as otherwise provided herein, the amendments to this Plan made September
1, 2000 (the "2000 Amendments") shall be effective September 1, 2000, and no
election regarding the further deferral of a distribution of contributions to
this Plan may be made on or after September 1, 2000.
 
6.2
Combination of Existing Contributions.

(a) Effective January 1, 2001, all prior contributions made to the Plan by a
Participant shall be combined into Participant's single Pre-Tax Account.
 
(b) To the extent any Participant who Retires before 2001 would, were it not for
the 2000 Amendments, under valid elections made prior to September 1, 2000,
receive a distribution that would extend the Participant’s distributions beyond
2015, then the contributions so affected shall not be combined with other
contributions and shall be distributed in accordance with such elections.
Notwithstanding the foregoing, the Participant may, with the consent of AT&T,
elect to have all of Participant's contributions to the Plan governed by this
Plan as in effect after September 1, 2000.
 
(c) In the event a Participant dies prior to 2001, the Participant's accounts
shall not be combined with and shall be distributed in accordance with the Plan
as it existed immediately prior to September 1, 2000.
 
6.3
Termination of Elections.

(a) Distributions from the Plan that would be made in the year 2000 under the
Plan as it existed immediately prior to September 1, 2000, based on elections
made before September 1, 2000, shall continue to be made in the year 2000 as
provided in the Plan immediately prior to September 1, 2000. All other
distribution elections are cancelled, including but not limited to distributions
which have already commenced, but only to the extent such elections call for
distributions after the year 2000. All amounts (or shares) remaining
undistributed after such distributions shall be held and distributed in
accordance with the terms of the Plan as in effect after September 1, 2000.
 
(b) Contributions to the Plan that would be made in the year 2000 under the Plan
as it existed immediately prior to September 1, 2000, based on elections made
before September 1, 2000, shall continue to be made in the year 2000 as provided
in the Plan immediately prior to September 1, 2000. Elections to participate in
the Plan shall not automatically be renewed for the year 2001. Each Eligible
Employee must make a new election after September 1, 2000, in order to make
Employee Contributions after 2000. Provided, however, valid elections made prior
to September 1, 2000, to contribute Incentive Awards in 2001 shall be valid
elections under this Plan.
 
6.4
Annual Base Salary Contribution Transition.

Annual base salary earned prior to January 1, 2001, shall be contributed when
earned, while annual base salary earned on or after such date shall be
contributed when paid. In order to avoid any double contribution of annual base
salary, that part of annual base salary earned in the year 2000 shall not be
included in any determination of contributions to the Plan in a later calendar
year, even though paid in such calendar year.
 
Article 7 - Discontinuation, Termination, Amendment.
 
7.1
AT&T's Right to Terminate Plan.

The Committee may terminate the Plan at any time. Upon termination of the Plan,
contributions shall no longer be made under the Plan.
 
After termination of the Plan, Participants shall continue to earn
interest/dividend equivalents and shall continue to receive all distributions
under this Plan at such time as provided in and pursuant to the terms and
conditions of this Plan at the time of the Plan's termination.
 
7.2
Amendment.

This Plan may be modified or terminated at any time in accordance with the
provisions of AT&T's Schedule of Authorizations; provided, however, that no
amendment, including but not limited to an amendment to this section, shall be
effective, without the consent of a Participant, to alter, to the material
detriment of such Participant, the distributions described in this Plan as
applicable to the Participant or to decrease such Participant's Pre-Tax Account.
For purposes of this section, an alteration to the material detriment of a
Participant shall mean a material reduction in the period of time over which
Participant's Pre-Tax Account may be distributed to a Participant or a reduction
in the amounts then credited to a Participant's Pre-Tax Account. Any such
consent may be in a writing, telecopy, or e-mail or in another electronic
format. An election to make Employee Contributions and the failure to terminate
an election to make Employee Contributions when able to do so shall each be
conclusively deemed to be the consent of the Participant to any and all
amendments to the Plan prior to such election or failure to terminate an
election, and such consent shall be a condition to making any election with
respect to Employee Contributions.
 
Article 8 – Miscellaneous
 
8.1
Additional Benefit.

The reduction of any benefit payable under the AT&T Pension Benefit Plan (or
comparable plan identified by AT&T as a replacement therefor), which results
from participation in this Plan, will be restored as an additional benefit
("make-up piece") under this Plan. The Participant shall elect prior to
commencement of payment of the make-up piece whether to receive such benefit in
cash in a lump sum (consisting of the present value equivalent of the pension
retirement benefit (life annuity) make-up piece) or such benefit in an annuity
form of payment. Notwithstanding the proceeding provisions of this section, if
all or a portion of the make-up piece is paid pursuant to SRIP or another
non-qualified plan, then such amount shall not be payable pursuant to this Plan.
 
8.2
Tax Withholding.

Upon a distribution from Participant's Pre-Tax Account, AT&T shall withhold such
amount (or shares) as determined by AT&T to satisfy the minimum amount of
Federal, state, and local taxes required by law to be withheld as a result of
such distribution, or such greater amount as specified by the Participant.
 
8.3
Elections and Notices.

Notwithstanding anything to the contrary contained in this Plan, all elections
and notices of every kind shall be made on forms prepared by AT&T or the General
Counsel, Secretary or Assistant Secretary, or their respective delegates or
shall be made in such other manner as permitted or required by AT&T or the
General Counsel, Secretary, or Assistant Secretary, or their respective
delegates, including through electronic means, over the Internet or otherwise.
An election shall be deemed made when received by AT&T (or its designated agent,
but only in cases where the designated agent has been appointed for the purposes
of receiving such election), which may waive any defects in form. Unless made
irrevocable by the electing person, each election with regard to making Employee
Contributions or distributions under the Plan shall become irrevocable at the
close of business on the last day to make such election. AT&T may limit the time
an election may be made in advance of any deadline.
 
If not otherwise specified by this Plan or AT&T, any notice or filing required
or permitted to be given to AT&T under the Plan shall be delivered to the
principal office of AT&T, directed to the attention of the Senior Executive Vice
President-Human Resources of AT&T or his or her successor. Such notice shall be
deemed given on the date of delivery.
 
Notice to the Participant shall be deemed given when mailed (or sent by
telecopy) to the Participant's work or home address as shown on the records of
AT&T or, at the option of AT&T, to the Participant's e-mail address as shown on
the records of AT&T. It is the Participant's responsibility to ensure that the
Participant's addresses are kept up to date on the records of AT&T. In the case
of notices affecting multiple Participants, the notices may be given by general
distribution at the Participants’ work locations.
 
By participating in the Plan, each Participant agrees that AT&T may provide any
documents required or permitted under the Federal or state securities laws,
including but not limited to the Securities Act of 1933 and the Securities
Exchange Act of 1934 by e-mail, by e-mail attachment, or by notice by e-mail of
electronic delivery through AT&T’s Internet Web site or by other electronic
means.
 
8.4
Unsecured General Creditor.

Participants and their beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, interest, or claims in any property or assets of
any Employer. No assets of any Employer shall be held under any trust for the
benefit of Participants, their beneficiaries, heirs, successors, or assigns, or
held in any way as collateral security for the fulfilling of the obligations of
any Employer under this Plan. Any and all of each Employer's assets shall be,
and remain, the general, unpledged, unrestricted assets of such Employer. The
only obligation of an Employer under the Plan shall be merely that of an
unfunded and unsecured promise of AT&T to make distributions under, and in
accordance with the terms of, the Plan.
 
8.5
Offset.

AT&T may offset against the amount (or shares) otherwise distributable to a
Participant, any amounts due an Employer by a Participant, including but not
limited to overpayments under any compensation or benefit plans.
 
8.6
Non-Assignability.

Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage, or otherwise encumber,
transfer, hypothecate or convey in advance of actual receipt, any amounts (or
shares) distributable under the Plan, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and non-transferable.
No part of the amount (or shares) distributable shall, prior to actual
distribution, be subject to seizure or sequestration for the payment of any
debts, judgments, alimony or separate maintenance owed by a Participant or any
other person, nor be transferable by operation of law in the event of a
Participant's or any other person's bankruptcy or insolvency.
 
Not withstanding the foregoing, in the event a Participant becomes employed by
Cingular Wireless LLC (“Cingular”) or an entity directly or indirectly owned by
Cingular and elects or has elected to have his or her interest in this Plan
transferred to the Cingular Wireless Cash Deferral Plan, the Participant shall
have no further interest in the transferred amounts under this Plan and shall
look solely to Cingular for any rights previously held under this Plan.
 
8.7
Employment Not Guaranteed.

Nothing contained in this Plan nor any action taken hereunder shall be construed
as a contract of employment or as giving any employee any right to be retained
in the employ of an Employer or to serve as a director.
 
8.8
Errors.

At any time AT&T may correct any error made under the Plan without prejudice to
AT&T. Such corrections may include, among other things, refunding contributions
to a Participant with respect to any period he or she made Employee
Contributions while not an Eligible Employee, or canceling the enrollment of a
non-Eligible Employee.
 
8.9
Captions.

The captions of the articles, sections, and paragraphs of this Plan are for
convenience only and shall not control nor affect the meaning or construction of
any of its provisions.
 


8.10
Governing Law.

To the extent not preempted by Federal law, the Plan, and all awards and
agreements hereunder, and any and all disputes in connection therewith, shall be
governed by and construed in accordance with the substantive laws of the State
of Texas, without regard to conflict or choice of law principles which might
otherwise refer the construction, interpretation or enforceability of this Plan
to the substantive law of another jurisdiction.
 
Because awards under the Plan are granted in Texas, records relating to the Plan
and awards thereunder are located in Texas, and the Plan and awards thereunder
are administered in Texas, the Company and the Participant to whom an award
under this Plan is granted, for themselves and their successors and assigns,
irrevocably submit to the exclusive and sole jurisdiction and venue of the state
or federal courts of Texas with respect to any and all disputes arising out of
or relating to this Plan, the subject matter of this Plan or any awards under
this Plan, including but not limited to any disputes arising out of or relating
to the interpretation and enforceability of any awards or the terms and
conditions of this Plan. To achieve certainty regarding the appropriate forum in
which to prosecute and defend actions arising out of or relating to this Plan,
and to ensure consistency in application and interpretation of the Governing Law
to the Plan, the parties agree that (a) sole and exclusive appropriate venue for
any such action shall be an appropriate federal or state court in Bexar County,
Texas, and no other, (b) all claims with respect to any such action shall be
heard and determined exclusively in such Texas court, and no other, (c) such
Texas court shall have sole and exclusive jurisdiction over the person of such
parties and over the subject matter of any dispute relating hereto and (d) that
the parties waive any and all objections and defenses to bringing any such
action before such Texas court, including but not limited to those relating to
lack of personal jurisdiction, improper venue or forum non conveniens.
 
8.11
Validity.

In the event any provision of this Plan is held invalid, void, or unenforceable,
the same shall not affect, in any respect whatsoever, the validity of any other
provision of this Plan.
 
8.12
Successors and Assigns.

This Plan shall be binding upon AT&T and its successors and assigns.

 
 